DETAILED ACTION
This communication is in response to the Amendments and Arguments filed on 04/07/2022. Claims 1-3, 5-7, 9-12, 14-16, and 18-20 are pending and have been examined.
Any previous objection/rejection not mentioned in this OA has been withdrawn by the Examiner. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments and Amendments
With respect to the 35 USC 101 abstract rejection, the Applicant has amended the independent claims by incorporating claims 8 and 17 which were not part of the 35 USC 101 abstract rejection. Therefore, these rejections are withdrawn based on this amendment. 
With respect to the 35 USC 102 rejections, the Applicant has amended the independent claims to bring in dependent claims 4 and 13 and further amended based on paragraphs 0055-0059 of the published specification. As a result, these amendments overcome the prior art of record. Hence, this case is in condition for allowance. 

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The closest prior art of record Oh discloses Oh teaches a method for evaluating quality of an answer, comprising: extracting a question feature expression of a question and an answer feature expression of an answer with respect to the question (see [0009], where a question analyzing unit 86, responsive to reception of a question sentence from service utilizing terminal 44, for performing predetermined grammatical analysis of the question sentence and outputting pieces of information (part of speech, conjugation, dependency structure and the like) necessary for generating features, for each word or term included in the question sentence; a candidate retrieving unit 82, responsive to reception of a question sentence from service utilizing terminal 44, for searching and extracting a prescribed number of (for example, 300) answer candidates to the question from corpus storage 48; and an answer candidate storage 84 for storing the prescribed number of candidates output from candidate retrieving unit 82 with grammatical information thereof.” and see [0011], where “a feature vector generating unit 88 for generating feature vectors based on the combination of information output from question analyzing unit 86 (eg. question feature expression) and each of the answer candidates (eg. answer feature expression) stored in answer candidate storage 84, and for applying the feature vectors to SVMs 46”); the question and the answer being represented in a form of text; (see [0006], where “The system receives a non-factoid question transmitted from a service utilizing terminal 44 capable of text communication such as a portable telephone, an answering unit 40 selects several sentences considered to be highly probable answers from among the huge number of sentences stored in the corpus storage 48, and the selected sentences are returned as an answer list 50”); determining a measurement of textual quality of the answer based on the answer feature expression;  (see [0011], where “a basic function of SVMs 46 is to mathematically find a hyper plane for classifying objects to two classes…the SVMs can also output a distance from the hyper plane to the point defined by an input. The distance (eg. textual quality) is considered to represent appropriateness of an answer”); determining a measurement of correlation on semantics between the question and the answer based on the question feature expression and the answer feature expression; (see [0011], where “a basic function of SVMs 46 is to mathematically find a hyper plane for classifying objects to two classes and to output the results as positive/negative polarity information.”, and see [0021], where the polarity is used to measure of degree of agreement or correlation between the question and answer candidates: “evaluation class polarities may include information indicating whether or not the evaluation class polarity of a phrase in the question agrees with the evaluation class polarity of a phrase in the answer candidate.”); and determining a quality score of the answer with respect to the question based on the measurement of textual quality and the measurement of correlation (see [0011], where “The distance (eg. textual quality)  is considered to represent appropriateness of an answer and, therefore, answer ranker unit 90 uses a combination of the distance and the polarity information (eg. measurement of correlation) output from SVMs 46 as a score of the answer candidate.”). 
Ma teaches extracting the question feature expression using a first long-short term memory (LSTM) model trained; (see [0012-13], “Step 1. Perform feature extraction on the question (eg. question feature expression) through the first LSTM neural network tensor model (LNTN) to obtain the results of customer question segmentation q1, q2, ..., qm, and use the first LSTM neural network tensor model to segment the customer question into words The results of q1, q2, ..., qm are encoded as vector c; Among them, qm represents the vector corresponding to the mth word of the customer question;”) and extracting the answer feature expression using a second LSTM model trained, (see [0014-0015], “Step 2. Perform feature extraction on customer service replies (eg. question feature expression) through the second LSTM neural network tensor model to obtain the results a1, a2, ..., an of the customer service reply word segmentation, and use the second LSTM neural network tensor model to segment the customer service reply results. a1, a2, ..., an is encoded as a vector r; Among them, an represents the vector corresponding to the nth word of the customer service reply;”); the second LSTM model being different from the first LSTM model.  (see [0081], where “the present invention uses two sets of LSTMs with different weights to map the question and the answer respectively, and the final hidden layer output is the mapping output of the LSTM model, which is also the sentence vector representation of the question or answer.”)
Suggu et al. (“Hand in Glove: Deep Feature Network Architectures for Answer Quality Prediction in Community Question Answering”) is cited to disclose the use of LSTMS for both the answer and question (see Figure 2 and sect. 3.1.2) as well as answer quality scoring.
Ma et al. (“Medical Answer Selection Based on Two Attention Mechanisms with BiRNN”) is cited to disclose usage of an RNN for each of the question and answer.
Fan (CN 108052588 A) (see claims), Ma (CN 108829719A) (see abstract and Figure 8),  LI (CN 108846077 A) (see abstract), Maitra (US 2018/0341871) (see [0050]) and Oh (WO2019012908) is cited to disclose a question and answer semantic vector for computation of similarity between the answer and question (See abstract).
Gan (WO 2018/157805A1) is cited to disclose calculation of semantic similarity between answer and question text.
	However, none of the cited references either alone or in combination thereof teaches or makes obvious each of the limitations as recited in each of the independent claims. More specifically, the limitations of “wherein determining a measurement of correlation comprises: … determining a first subset of significant semantic correlations by selecting a respective significant semantic correlation from each group of first semantic correlations, and weighting the question feature expression by the first subset of significant semantic correlations; for each textual item contained in the question,… determining a second subset of significant semantic correlations by selecting a respective significant semantic correlation from each group of second semantic correlations, and weighting the answer feature expression by the second subset of significant semantic correlations; and obtaining the measurement of correlation by linking the weighted question feature expression and the weighted answer feature expression” where the “question feature” and the “answer feature” is obtained from the first and second LSTM model respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Please see attached summary of the pertinent references. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARAS D SHAH whose telephone number is (571)270-1650. The examiner can normally be reached Monday-Thursday 7:30AM-2:30PM, 5PM-7PM (EST), Friday 8AM-noon (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir can be reached on 571-272-7799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Paras D Shah/Primary Examiner, Art Unit 2659                                                                                                                                                                                                        
06/05/2022